Judge ROY
dissenting.
I respectfully dissent.
This appeal involves the assessed valuation of 797.66 acres of open space land owned by the taxpayer and used in conjunction with the operation of a ski area and resort. The taxpayer protested the assessed valuation initially determined by the assessor at $345 an acre, or a total of approximately $278,000. In the course of that protest, the assessor increased the assessed value of taxpayer’s property to $17,500 an acre, or to a total of $14,108,420. The County Board of Equalization, on appeal, affirmed the assessor. The Board of Assessment Appeals (BAA) affirmed the County Board of Equalization as to 645.2 acres at $17,500 an acre, or a total of about $11,291,000, and reduced the assessed value of 152.5 acres to $345, or a total of about $52,545, resulting in a total valuation of about $11,346,545. The protest resulted in a net increase in assessed valuation of $11,068,-545.
The taxpayer asserts that the assessor cannot increase the assessed valuation after the assessor has issued the Notice of Valuation. The majority agrees with the taxpayer concluding that to permit the assessor to increase the valuation following the filing of a protest is contrary to the overall scheme and design of the property tax valuation and appeal procedures. I respectfully disagree and conclude that the contrary is true.
Article X, Section 3 of the Colorado Constitution requires that real property be assessed at “actual value.” See also Colo. Const, art. X, § 20(8)(e) (requiring actual value to be stated on tax bills and notices). The Constitution further requires that the General Assembly cause yearly studies to be conducted to ascertain whether each county assessor has complied with the Constitution and statutes in valuing property and has determined the actual value for assessment of each class of taxable real and personal property. Colo. Const, art. X, § 3(2)(a).
The General Assembly requires that property be valued in two-year cycles commencing in 1989. Section 39-10-104(10.2), C.R.S. (1994 RepLVol. 16B). The tax year at issue here, 1994, is the second year of such a cycle.
It is the obligation of the county assessor to notify each taxpayer of the assessed value of each parcel of real property not later than May 15 of each calendar year. The taxpayer may then protest the assessed value by filing a written objection or protest with the county assessor on or before June 15. Here, the taxpayer, through its authorized agent, filed such a protest.
With respect to the authority of the assessor in the event of a protest, § 39-5-122(2), C.R.S. (1994 Repl.Vol. 16B) provides:
If any person is of the opinion that his property has been valued too high, or has been twice valued, or is exempt by law from taxation, or that property has been erroneously assessed to him, he may appear before the assessor and object.... If the assessor finds any valuation to be erroneous or otherwise improper, he shall correct such error, but if he' declines to change any valuation which he has determined, he shall state his reasons in writing .... (emphasis added)
Absent a protest, the assessor has the power to correct errors at any time prior to the time the tax warrant is delivered to the treasurer. Section 39-5-125(2), C.R.S. (1994 Repl.Vol. 16B). This includes the correction of values. Modular Communities, Inc. v. McKnight, 191 Colo. 101, 550 P.2d 866 (1976).
If the assessor increases the value after the protest period has expired, and the taxpayer objects, there is an adequate post-deprivation remedy of abatement. Section 39-10-114, C.R.S. (1994 Repl.Vol. 16B). The majority’s interpretation would terminate the authority given the assessor by § 39-5-125(2) in the event the taxpayer files a protest.
In my view, the meaning of “correct” is clear, that is, the assessor may raise or lower the assessed valuation. Further, to the extent the statute is ambiguous, I find ample support for my interpretation.
*1364In this instance, there is reason to believe that the original assessment resulted from a clerical error. The assessor had valued the bulk of the property in the prior year at $35,000 an acre, and taxpayer appealed to the BAA. The appeal before the BAA was pending at the time the assessor issued the notice of valuation in dispute here. The BAA ultimately reduced the valuation to $17,500 an acre. It is unlikely that, in my view, an assessor would knowingly issue a Notice of Valuation at $345 an acre under these circumstances. The county, however, has not asserted a clerical error, and no finding in that regard was made below.
If, as here, a taxpayer is not satisfied by the final action of the assessor, the taxpayer may appeal to the County Board of Equalization pursuant to § 39-8-101, et seq., C.R.S. (1994 Repl.Vol. 16B). Section 39-5-122(3), C.R.S. (1994 Repl.Vol. 16B).
Article X, Section 15 of the Colorado Constitution states, in pertinent part:
(l)(a) There shall be in each county of the state a county board of equalization..-.. [T]he county boards of equalization shall raise, lower, adjust, and equalize valuations for assessment of taxes upon real and personal property located within their respective counties, subject to review and revision by the state board of equalization. (emphasis added)
The County Board of Equalization serves as both a board of equalization and a board of assessment appeals. The majority concludes that the authority of the County Board of Equalization to increase assessed valuation is limited to its equalization function. I disagree. Section 39-8-102(1), C.R.S. (1994 Repl.Vol. 16B) states:
The county board of equalization shall review the valuations for assessment of all taxable property appearing in the assessment roll of the county, directing the assessor to supply any omissions which may come to its attention. It shall correct any errors made by the assessor, and, whenever in its judgment justice and right so require, it shall raise, lower, or adjust any valuation for assessment appearing in the assessment roll to the end that all valuations for assessment of property are just and equalized within the county, (emphasis added)
In 1970, the General Assembly created the Division of Property Taxation in the Department of Local Affairs headed by the Property Tax Administrator. Section 39-2-101, C.R.S. (1994 Repl.Vol. 16B). The Property Tax Administrator is directed to prepare and publish manuals, appraisal procedures, and instructions concerning methods of appraisal all of which are binding on assessors. Huddleston v. Grand County Board of Equalization, 913 P.2d 15 (Colo.1996). The manual is subject to legislative review pursuant to the Administrative Procedure Act. Section 39-2-109(l)(e), C.R.S. (1994 Repl.Vol. 16B).
The manual presently provides:
The assessor shall correct erroneous or improper valuations. 39-5-122(2), C.R.S. Corrections that raise or lower the valuation may be made during protest period. By filing a protest, the taxpayer opens the door to all corrections. The taxpayer, as a matter of due process, always has the right to continue the appeal process until remedies are exhausted.
The General Assembly, in 1994, adopted extensive modifications to the statutes governing valuation of mining properties and adopted § 39-6-117, C.R.S. (1994 Repl.Vol. 16B), which states:
Nothing in this article shall be construed to affect the authority of county boards of equalization to raise, lower, or adjust any valuation for assessment appearing in the assessment roll as provided in section 39-8-102(1).
Following the decision by the County Board of Equalization, the taxpayer had three alternate routes of appeal: (1) the appropriate district court, (2) the BAA, and (3) binding arbitration. The taxpayer chose the second route.
In the event the taxpayer appeals to the district court or the BAA, appeal to the court *1365of appeals is available. In the event the taxpayer appeals through binding arbitration, the decision of the arbitrator is final. Sections 39-8-108(2), 39-8-108(3), and 39-8-108(4), C.R.S. (1994 Repl.Vol. 16B). With the exception of review by the court of appeals, all appeals are trial de novo. Section 39-8-108(1), C.R.S. (1994 Repl.Vol. 16B).
With respect to appeals from and after the County Board of Equalization, § 39-8-108(5), C.R.S. (1994 RepLVol. 16B) provides as follows:
In any appeal authorized by this section or by section 39-10-114 [abatement of taxes]:
(a) The valuation for assessment shall not be adjusted to a value higher than the valuation for assessment set by the county board of equalization pursuant to section 39-8-107, except as specifically permitted pursuant to section 39-5-125 [correction of errors and omissions in assessment roll].
If, as the majority concludes, the assessor or the County Board of Equalization cannot increase the assessed valuation during the protest and appeal to the County Board of Equalization, then § 39-8-108(5)(a) is unnecessary. The adoption of § 39-8-108(5)(a) must have meaning.
Therefore, in my view, the assessor and the County Board of Equalization have the authority to increase the assessed valuation after the issuance of a notice of valuation following a protest filed by the taxpayer or on appeal to the County Board of Equalization. In addition, there is, in my view, ample evidence in the record to support the value ultimately determined by the assessor, approved by the County Board of Equalization, and affirmed by the BAA. Hence, I would affirm its order.